DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are presented for the examination. 
                                          Double Patenting 
2.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
3. Claims 1-20  are rejected on the ground of nonstatutory double patenting as being  anticipated over claims  1-17 of US 11314550 B2.  

4.	 Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of US Patent contain(s) every element of claim(s) 1-20 of the instant application and thus anticipate the claim(s) of the instant application. 
The different between the instant application and the US patent is the stakeholder including another party than a user to an action:   identifying a first element of a thread of events based at least in part on a first event associated with a plurality of user identifiers, wherein the first element includes a respective next field and wherein each event of the thread of events corresponds to a communication between users associated with the plurality of user identifiers; adding, for each subsequent event corresponding to a communication by users associated with at least a subset of the plurality of user identifiers, a new element in the thread of events, each new element including the respective next field and a respective previous field, wherein the respective previous field of the new element includes one or more of the plurality of user identifiers that are associated with at least one prior event to the new element in the thread of events; updating, based at least in part on adding the new element, the respective next field of each element of the thread of events such that the respective next field includes one or more of the plurality of user identifiers that are associated with at least one subsequent event to a current element in the thread of events;
Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Lederal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001). 

“Claim 1- 20 are generic to the species of invention covered by claim 1-17 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d775, 227 USPQ773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4. This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. Inre VanOmum, 686 F.2d 937, 944, 214 USPQ761, 767 (CCPA 1982). 

5.	The cross reference related to the application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on para[0001], ln 1-4). The entire specification should be so revised.	
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, 7, 9, 10, 13, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang(US 20130281095 A1) in view of Baker( US 5678041 A). 

As to claim 1,  Wang teaches receiving a query for a leading edge event of a thread of events for a target user identifier of a plurality of user identifiers( managing event information for various events of User Equipments (UEs). The method may include creating a group of segments for each of the UEs upon the event information of the UEs, wherein each group includes at least one segment and each segment of one group includes the event information relating to the same UE, para[0007], ln 1-7/ the event information[target user identifier] also can be termed triplet which includes the source cell identity, the target cell identity, and the UE identity (UEId)[ target user identifier], para[0037]/ the method including searching, upon the request which including the identity of a UE and at least one matching parameter, the requested event information from said event information sequence by comparing the at least one matching parameter with a stored event information[target user identifier] of the segments in the group which is created for the UE after said group is obtained based on the identity of the UE included in the request, para[0011], ln 7-17/ Fig. 3 each segment in a group of segments includes the target user identifier thus group of segments include plurality of user identifiers as described above  ) 
; identifying, starting with a latest element in the thread of events arranged in a chronological order( The segments are stored in order of time when the event information is recorded (step 101) such that an event information sequence is constructed on basis of all segments groups. Each segment includes one or more elements where each element at least includes a next pointer pointing to a next element in the event information sequence, para[0035], ln 1-7/ then the method further determines (step 912) whether the segment which includes the last element is the last segment. If it is the last segment, then the method fails to find , para[0083], ln 33-42)
 a first element that does not include the target user identifier in a next field of the first element; identifying, as the leading edge event for the target user identifier, an event corresponding to the first element that does not include the target user identifier in the next field(  the segment head[a next field] including the next pointer, the state, the next segment pointer, the previous pointer, and the identity. It should be noted that the series of segment members can be zero, which means a segment can only include a segment head and not include any segment member, Further, either of the segment head[a next field] and the segment member includes the event information relating to UEs with respect to the specific application scenario such as handover. As an example, in the case of the application scenario is the handover scenario, the event information[target user identifier] also can be termed triplet which includes the source cell identity, the target cell identity, and the UE identity (UEId)[ target user identifier], para[0036], ln 7-14 to para[0037]/ Then, the application processing module 1211 checks (step 903) whether there is event information[target user identifier] between the head pointer and the tail pointer. If there is no, then the method fails to find the requested information and the equipment optionally transmits the result of the searching failure via the output module 1215 (step 924). Otherwise, the application processing module 1211 checks (step 904) triplet information of the element, including the target cell and the source cell information of the element of the segment in the group, in which the element herein can be the segment head or the segment member. Then the application module 1211 checks (step 906) whether the element expires by comparing the time when the information in the information part of the element is recorded with the request time. If the segment element does not expire, then the application processing module 1211 further matches (step 908) the requested event information[target user identifier] with the information in the information part of the element, if the information of the element matches the request, then the requested event information is obtained and the equipment transmits the searched event information through the output module 1215 (step 915). If the element does not match the request[ no target user identifier], then the method further determines (step 909), para[0083]),
and transmitting an indication of the leading edge event of the thread of events based at least in part on the request( If there is no, then the method fails to find the requested information and the equipment optionally transmits the result of the searching failure via the output module 1215 (step 924)… If the element does not match the request, then the method further determines (step 909)…. then the method further determines (step 912) whether the segment which includes the last element is the last segment. If it is the last segment, then the method fails to find (step 925) the requested event information and the equipment optionally sends the result of the searching failure via the output module 1215, para[0083]/ Fig.8).
Wang does not teach a query for a leading edge event. However, Baker teaches a query for a leading edge event(Relational database 114 contains listing 115 which associates each of the user identification codes (ID.sub.107, ID.sub.108 and ID.sub.109) with a user clearance code (user clearances.sub.107, user clearances.sub.108 and user clearances.sub.109, respectively). These user clearances indicate the particular rating class or classes of network resources that a given user terminal is allowed to access (i.e.; unlimited access; restricted use of URLs identified as accessing violent subject matter; restricted use of URLs that are identified as accessing obscene subject matter; etc). Also contained in relational database 114 is listing 116 which includes a register of allowable URLs (URL.sub.101-105) that may be transmitted from a user terminal to access network resources. Listing 116 associates each of these URLs with a particular resource rating data (resource rating.sub.101-105). The resource rating associated with each of said URLs can be something as simple as a rating class indicator. For example, an indication that a particular URL is approved for use by all users, or that use of a particular URL is restricted for some reason (i.e.; the URL accesses network resources that contain violent or obscene subject matter), col 4, ln 22-42/  FIG. 1, when a requesting user terminal transmits a URL via LAN 110, processor 111 receives the URL and the requesting user terminal identification code. Processor 111 then queries listing 115 to determine the allowable resource ratings for the particular requesting user terminal, col 5, ln 5-14/ d request including a resource identifier and a user identification code, said processor being further adapted to query said first and second listings within said relational database, col 8, ln 32-38).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Wang with Baker to incorporate the feature of a query for a leading edge event because this allows one or more network administrators/managers to rate particular information and/or services.
As to claim 2, Baker teaches the target user identifier to a thread for a target user associated with the target user identifier( Relational database 114 contains listing 115 which associates each of the user identification codes (ID.sub.107, ID.sub.108 and ID.sub.109) with a user clearance code (user clearances.sub.107, user clearances.sub.108 and user clearances.sub.109, respectively).  , col 4, ln 20-26/ Processor 111 then queries listing 115 to determine the allowable resource ratings for the particular requesting user terminal, and listing 116 to determine the resource rating of the network resource that will be accessed by the particular received URL. If a URL requesting network resource 101 was received by processor 111 from user terminal 107, list 115 and 116 within relational database 114 would yield information indicating that user terminal 107 was cleared to access NV, MV and V rated network resources, and that URL.sub.101 had a rating of NV. As the rating of the requested resource was one of the ratings for which the requesting user terminal had clearance, processor 111 would forward the request for information (URL.sub.101) to public network 100 via firewall 113, col 5, ln 10-25 for the same reason as to claim 1 above.
 Wang teaches receiving an indication to expand the leading edge event for the target user identifier to a thread for a target user associated with the target user identifier( then the application processing module 1211 further matches (step 908) the requested event information with the information in the information part of the element, if the information of the element matches the request, then the requested event information is obtained and the equipment transmits the searched event information through the output module 1215 (step 915). If the element does not match the request, then the method further determines (step 909) whether the element is the last element. If it is not the last element, the next element is found (step 910) by the application module 1211 via the next pointer of the current element or the next segment pointer of the current element, para[0083], ln 17-29),
 identifying each element prior to the first element corresponding to the leading edge event that includes the target user identifier in respective next field of an element until the element does not include the target user identifier in a previous field of the element( the segment head[ a previous field] including the next pointer, the state, the next segment pointer, the previous pointer[a previous field], and the identity. It should be noted that the series of segment members can be zero, which means a segment can only include a segment head and not include any segment member, Further, either of the segment head[ a previous field] and the segment member includes the event information relating to UEs with respect to the specific application scenario such as handover. As an example, in the case of the application scenario is the handover scenario, the event information[target user identifier] also can be termed triplet which includes the source cell identity, the target cell identity, and the UE identity (UEId)[ target user identifier], para[0036], ln 7-14 to para[0037]/ If the segment element does not expire, then the application processing module 1211 further matches (step 908) the requested event information with the information in the information part of the element, if the information of the element matches the request, then the requested event information is obtained and the equipment transmits the searched event information through the output module 1215 (step 915). If the element does not match the request, then the method further determines (step 909) whether the element is the last element. If it is not the last element, the next element is found (step 910) by the application module 1211 via the next pointer of the current element or the next segment pointer of the current element, depending on the current element is a member or a head as well as the next element is a member or a head of the group, and then the method loops back to step of 904, at which the application module 1211 checks the triplet information of the next element. If the element is the last element determined at step 909, then the method further determines (step 912) whether the segment which includes the last element is the last segment. If it is the last segment, then the method fails to find (step 925) the requested event information and the equipment optionally sends the result of the searching failure via the output module 1215. Otherwise, the application module 1211 finds (step 914) the next segment via the next segment pointer of the current segment head, and then checks the triplet as shown at step 904, para[0083], ln 17-42), transmitting an indication of each element as the thread for the target user(If there is no, then the method fails to find the requested information and the equipment optionally transmits the result of the searching failure via the output module 1215 (step 924)… If the element does not match the request, then the method further determines (step 909)…. then the method further determines (step 912) whether the segment which includes the last element is the last segment. If it is the last segment, then the method fails to find (step 925) the requested event information and the equipment optionally sends the result of the searching failure via the output module 1215, para[0083]/ Fig.8).
As to claim 5,  Baker teaches storing a table in association with the thread of events, wherein the table includes a summary of the thread of events( col 4, ln 22-42) for the same reason as to claim 1 above. 
As to claim 7, Wang teaches each element of the thread of events further includes a contributor field that includes one or more of the plurality of user identifiers that includes user identifiers of the plurality of user identifiers that either contributed to an event of a current element or an event prior to the current element( para[0037]/para[0038])  .  
	As to claims 9, 10,  13, 15, 16, 19,  they are rejected for the same reasons as to claims 1, 2, 5 above.

 7.	 Claims 6, 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang(US 20130281095 A1) in view of Baker( US 5678041 A) and further in view of Mesters(US 10044662 B1). 

As to claim 6,  Wang teaches each event corresponds to   a message( para[0037], ln 1-5).
Wang and Baker does not teach  each event corresponds to an email. However, Mesters teaches each event corresponds to an email ( Email client 122 may maintain a list of the links that the particular user/owner/operator has herself created. Such a list may be referred to as, for example, a link list. In an example embodiment, email client 122 may maintain in a link list a listing of the group identifiers corresponding to links or associations that the user/owner/operator has implemented. Email client 122 may subsequently use the information in the list to distinguish linked email conversations that the particular user/owner/owner has herself created from those that other users have created, col 10, ln 65-76 to col 11, ln 1-6).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Wang and  Baker with Mesters to incorporate the feature of each event corresponds to an email  because this allows individual users to control how email conversations and emails are associated for purposes of presenting emails in their individual mailboxes.
As to claim 8,  Wang teaches each element of the thread of events further includes an insight field indicating one or more of the plurality of user identifiers based on which users of the plurality of user identifiers were a contributor to an event corresponding to a current element (   an insight or any prior element corresponding to an event with an insight( para[0037] to para[0038]. In additional,  Mesters  teaches  current element an insight ( col 9, ln 20-50) for the same reason as to claim 6.
As to claims 14, 20 , they are rejected for the same reason as to claim 6 above.
 Allowable Subject Matter
8.	Claims 3-4, 11, 12, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LeChi  Truong whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194